


Exhibit 10.7

 

FIRST AMENDMENT TO LEASE AGREEMENT

 

THIS FIRST AMENDMENT TO LEASE (this “Amendment”) is made and entered into as of
January 7, 2014, by and between RIATA HOLDINGS, L.P., Delaware limited
partnership doing business in Texas as Riata Austin Holdings, L.P. (“Landlord”),
and VERACYTE, INC., a Delaware corporation (“Tenant”).

 

RECITALS

 

A.                                    Landlord and Tenant are parties to that
certain Lease Agreement dated November 28, 2012 (the “Lease”), pursuant to which
Tenant leases from Landlord certain premises consisting of approximately 10,364
rentable square feet (the “Premises”), located in the building commonly known as
12357 A Riata Trace Parkway, Building 5, Austin, Texas 78727 (the “Building”).
Capitalized terms used but not defined in this Amendment shall have the meanings
given them in the Lease.

 

B.                                    Landlord and Tenant desire to amend the
Lease to set forth the terms and conditions on which Tenant may allow certain
other parties to use and occupy portions of the Premises.

 

AGREEMENTS

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
for other good and valuable consideration, the mutual receipt and legal
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Permitted Occupants.  Effective as of
March 1, 2013, the Lease is hereby amended to add a new Section 10.9 as follows:

 

10.9                               Permitted Occupants.

 

(a)                                 Notwithstanding Section 10.1, Tenant may
permit up to fifty percent (50%) of the rentable square footage of the Premises
to be used and occupied by THYROID CYTOPATHOLOGY PARTNERS, P.A., a Texas
professional association and/or, with Landlord’s prior written consent, other
entities unaffiliated with Tenant with which Tenant engages in collaborative
business activities which Tenant believes would be enhanced by co-location
(each, a “Permitted Occupant”), subject to the following conditions: (a) the
Permitted Occupant is of a character, is engaged in a business, uses the
Premises only for the Permitted Use, and otherwise meets Landlord’s reasonable
standards for tenants of the Building, (b) the use of the Premises by the
Permitted Occupant does not violate any other agreements affecting the Premises,
the Building, the Project, or Landlord (including any exclusive use agreements
between Landlord and other Building tenants or occupants), (c) the use and
occupancy by the Permitted Occupant is subject to, and the Permitted Occupant
must comply with, all of the terms, covenants, conditions and obligations on
Tenant’s part to be observed and performed under this

 

--------------------------------------------------------------------------------


 

Lease (other than Tenant’s obligation to pay Basic Rent or Additional Rent under
this Lease); however, a Permitted Occupant shall only be required to maintain
the following insurance coverages: commercial general liability insurance
(including property damage, bodily injury and personal injury coverage) in
amounts of $1,000,000 per occurrence, $2,000,000 annual aggregate; with an
additional $1,000,000 in umbrella coverage; commercial auto liability insurance
covering automobiles owned, hired or used by a Permitted Occupant in carrying on
its business at the Premises with limits not less than $1,000,000 combined
single limit for each accident; and workers’ compensation insurance as required
by Law, (d) any violation of any provision of this Lease by the Permitted
Occupant shall be deemed to be a default by Tenant under such provision, (e) the
space occupied by the Permitted Occupant shall not be separately demised from
the Premises, (f) the Permitted Occupant shall have no recourse against Landlord
whatsoever on account of any failure by Landlord to perform any of its
obligations under this Lease or on account of any other matter, (g) all notices
required of Landlord under this Lease shall be forwarded only to Tenant in
accordance with the terms of this Lease and in no event shall Landlord be
required to send any notices to any Permitted Occupant, (h) in no event shall
any use or occupancy of any portion of the Premises by any Permitted Occupant
release or relieve Tenant from any of its obligations under this Lease, (i) each
such Permitted Occupant shall be deemed an invitee of Tenant (and therefore a
Tenant Party), and Tenant shall be fully and primarily liable for all acts and
omissions of such Permitted Occupant as fully and completely as if such
Permitted Occupant was an employee of Tenant, (j) in no event shall the
occupancy of any portion of the Premises by any Permitted Occupant be deemed to
create a landlord/tenant relationship between Landlord and such Permitted
Occupant or be deemed to vest in Permitted Occupant any right or interest in the
Premises or this Lease, and, in all instances, Tenant shall be considered the
sole tenant under the Lease notwithstanding the occupancy of any portion of the
Premises by any Permitted Occupant, and (k) Tenant shall receive no rent,
payment or other consideration in connection with such occupancy and use other
than payments which shall not exceed, per rentable square foot occupied and used
by such Permitted Occupant, the Basic Rent and Additional Rent amounts (per
rentable square foot in the Premises) payable by Tenant for such space
hereunder.

 

(b)                                 If Landlord approves any future Permitted
Occupant, Landlord and Tenant shall execute a letter agreement confirming such
approval.  Tenant shall provide to Landlord promptly after request a written
list of the names and contact information of all Permitted Occupants then being
allowed access to the Premises by Tenant.

 

(c)                                  Any equipment or other property of a
Permitted Occupant in the Project shall be subject to Section 16 (Personal
Property Taxes), Section 20 (Landlord’s Lien) and Section 21 (Surrender of
Premises) of

 

2

--------------------------------------------------------------------------------


 

this Lease.  However, nothing in this Section 10.9 shall diminish Landlord’s
rights elsewhere in this Lease or imply that Landlord has any duties to any
Permitted Occupant.  Tenant acknowledges that Landlord shall have no
responsibility or liability for the allocation or use of the Premises between
Tenant and any Permitted Occupant.  No disputes among Tenant and any Permitted
Occupant shall in any way affect the obligations of Tenant hereunder.

 

(d)                                 In addition to all other indemnity
obligations of Tenant under this Lease, Tenant shall defend, indemnify and hold
harmless Landlord, Landlord’s Mortgagee and their respective representatives and
agents from and against all Losses arising from all claims made by, attributable
to, or otherwise relating to, any Permitted Occupant.

 

2.                                      Modification of Business Interruption
Insurance Requirements.  Section 11.1 of the Lease is hereby amended to require
that Tenant obtain business interruption insurance in an amount equal to or
greater than 6 months (rather than 12 months) of Tenant’s actual, sustained
probable loss.

 

3.                                      Condition Precedent.  Tenant’s delivery
to Landlord of the following items shall be conditions precedent to the
effectiveness of this Agreement: (a) $1,500 from Tenant, representing Landlord’s
attorneys’ fees incurred in connection with this Amendment (it being understood
that pursuant to Section 25.20 of the Lease, Tenant shall reimburse Landlord
within 30 days following Landlord’s delivery to Tenant of a statement for any
actual, out-of-pocket fees incurred by Landlord in excess of such amount), and
(b) certificates of insurance from the Permitted Occupant satisfying all the
requirements Section 1(a) above.

 

4.                                      Brokers.  Landlord and Tenant each
represents and warrants to the other that neither party has authorized or
employed, or acted by implication to authorize or to employ, any real estate
broker or salesman to act for such party in connection with this Amendment.
Tenant shall hold Landlord harmless from and indemnify and defend Landlord
against any and all claims by any real estate broker or salesman for a
commission, finder’s fee or other compensation as a result of Tenant entering
this Amendment. Landlord shall hold Tenant harmless from and indemnify and
defend Tenant against any and all claims by any real estate broker or salesman
for a commission, finder’s fee or other compensation as a result of Landlord
entering this Amendment.

 

5.                                      Confidentiality.  Tenant acknowledges
the terms and conditions of the Lease (as amended hereby) are to remain
confidential on the terms and conditions of Section 25.22 of the Lease.

 

6.                                      Prohibited Persons and Transactions. 
Tenant acknowledges that the representations and warranties made in
Section 25.27 of the original Lease (pertaining to OFAC) remain valid and are
remade as of the date of this Amendment.

 

7.                                      Ratification.  Tenant hereby ratifies
and confirms its obligations under the Lease, and represents and warrants to
Landlord that it has no defenses thereto. Additionally, Tenant further confirms
and ratifies that, as of the date hereof, (a) the Lease is and remains in good

 

3

--------------------------------------------------------------------------------


 

standing and in full force and effect, (b)  Tenant has no claims, counterclaims,
set-offs or defenses against Landlord arising out of the Lease or in any way
relating thereto or arising out of any other transaction between Landlord and
Tenant, and (c) all tenant finish-work allowances provided to Tenant under the
Lease or otherwise, if any, have been paid in full by Landlord to Tenant, and
Landlord has no further obligations with respect thereto.

 

8.                                      Binding Effect, Governing Law.  Except
as modified hereby, the Lease shall remain in full effect and this Amendment
shall be binding upon Landlord and Tenant and their respective successors and
assigns.  If any inconsistency exists or arises between the terms of the Lease
and the terms of this Amendment, the terms of this Amendment shall prevail. 
This Amendment shall be governed by the laws of the State of Texas.

 

9.                                      Counterparts.  This Amendment may be
executed in any number of counterparts, each of which when executed and
delivered shall be deemed to be an original and all such counterparts together
shall constitute one and the same instrument.  The execution of facsimiles
and/or PDF (i.e., email) versions of this Amendment shall be binding on the
parties hereto.

 

IN WITNESS WHEREOF, Landlord and Tenant respectively have executed this
Amendment as of the day and year first above written.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

4

--------------------------------------------------------------------------------


 

[SIGNATURE PAGE TO FIRST AMENDMENT TO LEASE AGREEMENT]

 

Executed as of the date first written above.

 

 

LANDLORD:

 

TENANT:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

RIATA HOLDINGS, L.P., a Delaware

 

VERACYTE, INC., a Delaware corporation

limited partnership

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

Riata Holdings General Partner, LLC, a

 

 

 

 

Delaware limited liability company doing

 

By:

/s/ Shelly D. Guyer

 

business in Texas as Riata Austin

 

 

 

 

Holdings General Partner, LLC, its

 

Name:

Shelly D. Guyer

 

general partner

 

 

 

 

 

Title:

CFO

 

 

By:

/s/ John Grassi

 

 

John Grassi, President

 

 

5

--------------------------------------------------------------------------------
